Citation Nr: 0914443	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active duty from December 1974 to November 
1977, December 1985 to March 1986, February 1995 to August 
1995, and January 1998 to May 2000. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  

In April 2007, the Veteran testified at a Video Conference 
hearing before the undersigned.  A transcript of the hearing 
is associated with the claims folder. 

The Board notes that, during to his April 2007 hearing, the 
Veteran raised claims of entitlement to service connection 
for a bilateral hip disability and an increased rating for 
his service-connected headaches.  These matters are referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are sleep 
apnea, rated as 50 percent disabling; coronary artery 
disease, status post myocardial infarction, rated as 30 
percent disabling; left rotator cuff tendonitis, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; and tension headaches, rated as noncompensably 
disabling.  His combined disability rating is 70 percent.

2. The Veteran has completed a high school level education 
and one year of college, and he is currently enrolled as a 
full-time student.  Since separation from service in 2000, he 
has had occupational experience as a car salesman and a 
yardman.  

3. The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.

CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2005.  This letter informed 
the Veteran of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the veteran should provide.  Therefore, the Board 
finds that it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to the issue on appeal. However, as will be discussed 
in detail below, in light of the uncontroverted facts (which 
indicate that he is not unemployable due to his service 
connected disabilities), the Board finds that an examination 
is unnecessary to decide this claim. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and employment information in 
connection with his TDIU claim.  Consequently, the duty to 
notify and assist has been satisfied.

Entitlement to a total rating based on individual 
unemployability

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  
Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. 38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 percent evaluation. 38 
C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age. 38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service- 
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).  Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age. 38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19.

The Veteran's service-connected disabilities include sleep 
apnea, rated as 50 percent disabling; coronary artery 
disease, status post myocardial infarction, rated as 30 
percent disabling; left rotator cuff tendonitis, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; and tension headaches, rated as noncompensably 
disabling.  His combined disability rating is 70 percent.  
The 70 percent rating for his disabilities meets the 
percentage criteria of 38 C.F.R. § 4.16(a).

The Board notes, however, that the preponderance of the 
evidence shows that the service-connected disabilities do not 
render the Veteran unable to work.  
The Veteran's applications for increased compensation based 
on unemployability (VA Form 21-8940), which he submitted in 
February 2005 and September 2005, show that he has completed 
a high school level education plus one year of college.  He 
is currently enrolled as a full-time college student, and, 
according to his hearing testimony, actively pursuing degrees 
in counseling and theology.  According to the employment 
information provided on his VA Form 21-8940, the Veteran was 
employed as car salesman from 2000 to 2003 (following 
separation from service); an airline screener in 2002; and as 
a "yardman" (engaged in servicing heavy equipment), in 
2004.  He reported that his service-connected disabilities 
rendered too disabled him to work as of July 2004.  

VAMC treatment records have been obtained and reviewed in 
light of the Veteran's TDIU claim.  Such records show that 
the Veteran was involved in a motor vehicle accident in July 
2004.  According to VA treatment records from September 2004, 
the Veteran suffered from residual neck pain, loss of 
consciousness, and headaches; he was evaluated by a 
neurologist who advised him not to operate heavy machinery or 
equipment because of these conditions.  Since the Veteran's 
employment as a yardman involved both moving heavy equipment 
and machinery, he reported to the physician that he could no 
longer work in that capacity.  

A VA social work/psychological assessment from December 2004 
confirmed the same, namely, that the Veteran was injured in a 
post-service motor vehicle accident in 2004, and that he had 
reported being unsure if could continue to perform the 
physical work of a yardman because of such injuries.  Again, 
individual unemployability must be determined without regard 
to any nonservice-connected disabilities. (Emphasis added). 
See 38 C.F.R. §§ 3.341, 4.19.  Therefore, any non-service 
connected injuries or disabilities incurred as a result of 
the 2004 motor vehicle accident will not be considered in 
determining whether the Veteran is entitled to individual 
unemployability, which is based solely on service-connected 
disabilities.  

The Board is also in receipt of information from the 
Veteran's former employers.  A VA Form 21-4192 completed by 
Gossett Motor Cars where the Veteran was employed as a 
salesman from 2000-2003, reported that the Veteran had quit 
with notice.  They did not report that any concessions were 
made on account of his disabilities.  Another VA Form 21-
4192, completed by Allied/Key Workers where the Veteran was 
employed as a yardsman until July 2004, reported that the 
Veteran simply did not return for another work assignment.  
Again, they did not state that concessions were made on 
account of disability.  In fact, none of the information 
received from the Veteran's employers suggests that 
employment was hindered on account of his service-connected 
disabilities. 

The medical evidence pertaining to the service connected 
disabilities includes VA examination reports and private and 
VA treatment records dating back to 2001, when the Veteran 
first met the minimum schedular criteria for individual 
unemployability (September 2001).  Significantly, the Board 
notes that none of this medical evidence includes an opinion 
that the Veteran's service-connected disabilities prevent him 
from working.  In this regard, the Veteran has stated that he 
is unable to work because of his service-connected heart 
disability, hypertension, and chronic chest pain.  He 
specifically points to the fact that he was admitted to a VA 
medical facility for complaints of chest pain in January 
2005.  Notably, the February 2005 discharge summary, which 
reflects that the Veteran did not, in fact, have a heart 
attack, expressly noted that the Veteran's activities and 
work were not restricted in any way.  (Emphasis added).  

The Board has also considered the effects of the Veteran's 
service-connected disabilities in the context of his 
employment and educational background. See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the 
Board cannot deny the Veteran's claim for a TDIU without 
producing evidence, as distinguished by mere conjecture, that 
the Veteran can perform work.  In this case, as mentioned, 
the Veteran has been a full-time student since 2005; 
according to VA psychological treatment reports, he was due 
to graduate from college in Spring 2008.  Most recently, in a 
September 2006 VA treatment report, the Veteran indicated 
that he was "doing great" and that he was actively 
organizing community events.  In spite of his service-
connected sleep apnea, he also reported that he had no 
sleep/appetite problems at that time.  The Board acknowledges 
the Veteran has testified otherwise; namely, that his service 
connected sleep apnea, heart condition, hypertension, and 
headaches have rendered him unable to work.  However, the 
content of the VA medical records as outlined above contain 
strong evidence to the contrary.  

Although the Veteran may not be currently employed, as he is 
a full-time student, there is simply nothing in the claims 
file to suggest that any inability to secure or follow 
substantially gainful employment is a result of the service-
connected disabilities.  Accordingly, the weight of the 
evidence is against his claim for a TDIU.

In sum, the Board finds that the Veteran's service-connected 
disabilities do not preclude all forms of substantially 
gainful employment consistent with his educational background 
and occupational experience.  Accordingly, the Board 
concludes that the criteria for a total disability rating 
based on individual unemployability due to service-connected 
disorder are not met and referral for extraschedular 
consideration is not warranted.





ORDER

Entitlement to a total rating based on individual 
unemployability is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


